       Case 1:18-cv-04309-PKC-KHP Document 53 Filed 04/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
Securities and Exchange Commission.,

                                   Plaintiffs,                          18-cv-4309 (PKC)

                 -against-                                                  ORDER

Francisco Abellan Villena., et al.,

                                    Defendants.
-----------------------------------------------------------x

CASTEL, District Judge:

                 The above-captioned action has been reassigned to the undersigned. Please

consult the undersigned’s Individual Practices.

                  Within 21 days of this Order, the parties shall meet and confer and submit to the

Court a letter setting forth the following:

        1.       A brief factual description (1) by plaintiff(s) of the facts and the claims; and (2)

by defendant(s) of the facts and defenses;

        2.       A statement of whether the action is to be tried to a jury;

        3.       A description of the status of the action, including the status of discovery and a

description of any pending motions;

        4.       A description of the steps necessary to bring the action to trial or other

disposition;

        5.       A statement of the status of any settlement discussions (without disclosing any

proposed terms), including whether and when the parties last appeared before a neutral (e.g.

mediator, Magistrate Judge) on the subject of settlement. [The response to paragraph 5 may be

faxed to Chambers separately and not filed on ECF.]
     Case 1:18-cv-04309-PKC-KHP Document 53 Filed 04/09/19 Page 2 of 2




            There will be a conference in this action on May 1, 2019 at 12:00 p.m.

            SO ORDERED.




Dated: New York, New York
       April 9, 2019




                                            -2-
